Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending; claims1, 17 and 20 are independent. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-10, 15 and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Moorthi et al. US 2012/0131591 (Moorthi), in view of Chang et al. Pub. No.: US 2017/0097841 (Chang) and further in view of Green et al., Pub. No.: us 2006/0059565 (Green).

Claim 1.	Moorthi teaches:
An automated resource-exchange system comprising:
multiple resource-exchange-system participants that each includes multiple server computers, each having one or more processors and one or more memories, and includes a local cloud-exchange instance; (resource consumers or clients and resource providers or providers in fig. 10, ¶¶ 54-57 and 201 are participants of a cloud-exchange system or cloud compute marketplace; a local cloud-exchange instance/an application program in ¶¶ 478-480 is provided for the participants of the cloud compute marketplace for requesting resources and providing the requested resources)
a cloud-exchange system that is implemented on one or more physical server computers, each including one or more processors and one or more memories, includes a cloud-exchange engine, (cloud compute marketplace in fig. 10 and ¶¶ 54-56, includes clearing system 1002 which houses the cloud compute exchange)
receives a request to host a computational-resources-consuming entity from a resource-consumer resource-exchange-system participant, (¶¶ 55, 80-81, 90, 477-480, clearing system 1002 receives a request for a virtual machine to be provided by a provider)
determines a set of one or more candidate resource-exchange-system participants for hosting the computational-resources-consuming entity by evaluating resource-exchange parameters and constraints, including one or more communications-latency constraints, (¶ 55, 202-205, 210, providers are selected based on conditions set by consumers; conditions include bandwidth and latency constraints)
selects one or more resource-provider resource-exchange-system participants from the set of one or more candidate resource-exchange-system participants to host the one or more computational-resources-consuming entities, and (¶ 202-205, 210, providers are selected based on conditions set by consumers)
employs secure communications, secure data-storage, and identity management to protect the resource-exchange system from inadvertent or malicious access and operational interference. (¶¶ 57, 62, 88, the network communication and the execution environment is private, isolated and secured; ¶¶ 62, 199, 220, private storage in isolated and secured execution environment is a secure data-storage; ¶¶ 111, 166, 207, 220, 224, 242, allowing a job/virtual machine be altered by authorized actor and allowing users to log into VM instances indicates that identity management is employed; consumers are protected from one another and providers’ identities are kept secret; providers are assured that their compute resources can be shielded from malicious execution)
Moorthi did not specifically teach a secure network extension.
Chang teaches a secure network extension in ¶¶ 13, 31, 32 wherein a private cloud securely extended to a public cloud by using a secure tunnel as the communication link for connecting to the cloud resources allocated in the public cloud.
Moorthi ¶ 54 discloses providing services to resource consumers and resource providers over communication networks including “private communication networks, public communication networks LAN WAN, virtual network, among other example, including, the Internet” and Moorthi ¶ 388 discloses moving a resource consumer data from one cloud or data center to another. It would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied references for including a secure network extension in Moorthi because doing so would provide for using a secure tunnel as a communication link to connect to the cloud resources allocated in the public cloud for migrating data seamlessly from a cloud to another.
Moorthi as modified did not explicitly disclose resource-exchange-system-participant anonymity.
Green teaches resource-exchange-system-participant anonymity in ¶ 16 wherein anonymity between providers and consumers are maintained and consumers and providers can engage in sharing resources in trusted and secure manners.
Moorthi ¶ 242 discloses keeping a provider’s identity secret. It would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied references for including resource-exchange-system-participant anonymity in Moorthi because doing so would further increase usability of Moorthi by providing for providers as well as consumers remain anonymous as desired while they are engaging in sharing a resource or portion of a resource in trusted and secure manners.

Claim 8.	The automated resource-exchange system of claim 1 wherein, when a buy policy submitted by the resource-consumer resource-exchange-system participant specifies anonymity, the cloud-exchange system transmits, on behalf of the resource-consumer resource-exchange system participant, a hosting request to the one or more selected resource-provider resource exchange- system participants that does not include information that identifies the resource consumer resource-exchange-system participant. (Moorthi, ¶¶ 80, 82, 91, 242, 229, 256, 459, exchange participants set their requirements e.g., price, timing, confidence level, size, availability, execution format, etc., objectives and constraints for purchasing and selling resources though marketplace; resource providers require anonymity; Green, ¶ 16 , resource consumers and resource providers require anonymity)

Claim 9.	The automated resource-exchange system of claim 1 wherein, when a seller policy submitted by a resource-provider resource-exchange-system participant specifies anonymity, the cloud-exchange system does not identify the resource-provider resource-exchange-system participant to the resource-consumer resource-exchange-system participant for which the resource-provider resource-exchange-system is selected to host virtual machines. (Moorthi, ¶¶ 80, 82, 91, 242, 229, 256, 459, exchange participants set their requirements e.g., price, timing, confidence level, size, availability, execution format, etc., objectives and constraints for purchasing and selling resources though marketplace; resource providers require anonymity; Green, ¶ 16 , resource consumers and resource providers require anonymity)

Claim 10.	The automated resource-exchange system of claim 1 further including a virtual-machine transfer-and-instantiation subsystem that extends an internal communications network within a resource-consumer resource-exchange-system participant to a virtual machine hosted on behalf of the resource-consumer resource-exchange-system participant within a resource-provider resource-exchange-system participant. (Moorthi, ¶¶ 57, 81, 206, 261, 388, a job/virtual machine is transferred to other public or private cloud resources in response to optimization or cost determination; Chang ¶¶ 13, 31, 32  wherein a private cloud securely extended to a public cloud by using a secure tunnel as the  communication link for connecting to the cloud resources allocated in the public cloud.

Claim 15.	The automated resource-exchange system of claim 1 wherein each server within a resource-provider resource-exchange-system participant on which virtual machines are hosted on behalf of resource-consumer resource-exchange-system participants includes a dual-kernel virtualization layer, a first virtualization-layer kernel of which provides execution environments to native, resource-provider-resource-exchange-system-participant virtual machines and a second virtualization-layer kernel of which provides execution environments to virtual machines hosted on behalf of the resource-consumer resource-exchange-system participants. (Moorthi, ¶¶ 199, 53, 63, 220, 222, 365, virtualized execution environments provided by a provider includes a dual-kernel virtualization layer because a consumer virtualized execution environment is provided as specified by consumer and is isolated from any other exaction environment and is made inaccessible to any other consumer regarding of the provider or resource on which the job is executed; “A private cloud operator's own jobs can also be subject to the same constraints”)

Claim 16.	The automated resource-exchange system of claim 15 wherein the first virtualization-layer kernel is secured for administration by the cloud-exchange system and the second virtualization-layer kernel is secured for administration by the resource-provider resource-exchange-system participant.  (Moorthi, ¶¶ 199, 209 and 221-222, a virtualized environment “including…security restrictions, monitoring, logging or auditing, non-repudiation, or prioritization based on ownership or importance” is secured and “cannot interfere with or read information belonging to another unrelated task”)

Claim 2 is rejected under 35 U.S.C. 103(a) as being unpatentable over Moorthi, Chang and Green in view of Yeluri et al, “Building the Infrastructure for Cloud Security” (Yeluri).

Claim 2.	Moorthi as modified taught the automated resource-exchange system of claim 1. Moorthi as modified did not teach wherein the cloud-exchange system encrypts data, received from a resource-exchange-system participant, prior to storage on mass- storage devices within the cloud-exchange system, using one or more encryption keys obtained from a secure third-party repository or from the resource-exchange-system participant.
Yeluri teaches wherein the cloud-exchange system encrypts data, received from a resource-exchange-system participant, prior to storage on mass- storage devices within the cloud-exchange system, using one or more encryption keys obtained from a secure third-party repository or from the resource-exchange-system participant. in pp. 32-33 and 167-169 wherein a software agent which interfaces with a key management and policy server and a cloud management software encrypts a VM image in a customer data center by obtaining a key from a key management server and sending the encrypted VM image to the cloud service provider data center for uploading the encrypted virtual machine images onto the cloud. The customer controls key generation and management. 
Moorthi ¶ 64, 81  discloses a customer submits a job as a VM image to be executed by compute providers It would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied references for including a wherein the cloud-exchange system encrypts data, received from a resource-exchange-system participant, prior to storage on mass- storage devices within the cloud-exchange system, using one or more encryption keys obtained from a secure third-party repository or from the resource-exchange-system participant in Moorthi as modified because doing so would increase data protection in Moorthi as modified by encrypting VM images by keys under customer control, and also decrypting for provisioning by the keys under customer control in a manner that is transparent to the cloud service provider. Yeluri, pp. 32-33, The Data Protection Usage Model.

Claims 17, 18 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Moorthi in view of Yeluri.

Claim 17.	Moorthi teaches:
A method that secures an automated resource-exchange system, the method comprising:
in the automated resource-exchange system comprising multiple resource-exchange-system participants that each includes multiple server computers, each having one or more processors and one or more memories, and includes a local cloud-exchange instance, and (resource consumers or clients and resource providers or providers in fig. 10, ¶¶ 54-57 and 201 are participants of a cloud-exchange system or cloud compute marketplace; a local cloud-exchange instance/an application program in ¶¶ 478-480 is provided for the participants of the cloud compute marketplace for requesting resources and providing the requested resources)
a cloud-exchange system that is implemented on one or more physical server computers, each including one or more processors and one or more memories, includes a cloud-exchange engine, (cloud compute marketplace in fig. 10 and ¶¶ 54-56, includes clearing system 1002 which houses the cloud compute exchange)
receives a request to host a computational-resources-consuming entity from a resource-consumer resource-exchange-system participant, (¶¶ 55, 80-81, 90, 477-480, clearing system 1002 receives a request for a virtual machine to be provided by a provider)
determines a set of one or more resource-exchange-system participants for the hosting request by evaluating resource-exchange parameters and  constraints, including one or more communications-latency constraints, and (¶ 55, 202-205, 210, providers are selected based on conditions set by consumers; conditions include bandwidth and latency constraints)
selects one or more resource-provider resource-exchange-system participants from the set of one or more candidate resource-exchange-system participants to host the one or more computational-resources-consuming entities. (¶ 202-205, 210, providers are selected based on conditions set by consumers)
Moorthi did not teach encrypting data by obtaining an encryption key as: 
encrypting data, received from a resource-exchange-system participant, prior to storage on one or more mass-storage devices within the cloud-exchange system, using one or more encryption keys obtained from a secure third-party repository or from the resource-exchange-system participant; and encrypting data, generated and used by a hosted virtual machine within a resource-provider-participant computer system, prior to storage on one or more mass-storage devices within the cloud-exchange system, using one or more encryption keys obtained from a secure third-party repository or from the resource-consumer resource-exchange-system participant for which the virtual machine is being hosted.
Yeluri teaches encrypting data, received from a resource-exchange-system participant, prior to storage on one or more mass-storage devices within the cloud-exchange system, using one or more encryption keys obtained from a secure third-party repository or from the resource-exchange-system participant; and encrypting data, generated and used by a hosted virtual machine within a resource-provider-participant computer system, prior to storage on one or more mass-storage devices within the cloud-exchange system, using one or more encryption keys obtained from a secure third-party repository or from the resource-consumer resource-exchange-system participant for which the virtual machine is being hosted in pp. 32-33 and 167-169  wherein a software agent which interfaces with a key management and policy server and a cloud management software encrypts a VM image in a customer data center by obtaining a key from a key management server and sending the encrypted VM image to the cloud service provider data center for uploading the encrypted virtual machine images onto the cloud. The customer controls the generation and management of the key. 
Moorthi ¶ 64, 81  discloses a customer submits a job as a VM image to be executed by compute providers It would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied references for including a encrypting data, received from a resource-exchange-system participant, prior to storage on one or more mass-storage devices within the cloud-exchange system, using one or more encryption keys obtained from a secure third-party repository or from the resource-exchange-system participant; and encrypting data, generated and used by a hosted virtual machine within a resource-provider-participant computer system, prior to storage on one or more mass-storage devices within the cloud-exchange system, using one or more encryption keys obtained from a secure third-party repository or from the resource-consumer resource-exchange-system participant for which the virtual machine is being hosted in Moorthi as modified because doing so would increase data protection in Moorthi as modified by encrypting VM images by keys under customer control, and also decrypting for provisioning by the keys under customer control in a manner that is transparent to the cloud service provider. Yeluri, pp. 32-33, The Data Protection Usage Model.

Claim 18.	The automated resource-exchange system of claim 17 further including:
employing an identity-management subsystem to identify and authorizes a user to access one or more interfaces to services provided by a local cloud-exchange instance that are each associated with a role. (Moorthi, ¶¶ 111, 166, 207, 220, 224, 242, allowing a job/virtual machine be altered by an authorized actor and allowing users to log into VM instances indicates that identity management is employed; Yeluri, pp. 22,  141, 188, wherein identity management “encompasses the management of individual identities and their authentication, authorization, roles, and privileges and permissions within or across system and enterprise boundaries” and a “default access methodology for all layers of computing are denied unless explicitly given access via an authorization policy managed by the cloud administrator. Custom, secure portals requires dual-factor authentication with role-based access. Identity management is accomplished utilizing LDAP/x.500 directory services with role-based access (RBAC)”)

Claim 20.	Moorthi teaches:
A physical data-storage device encoded with computer instructions that, when executed by processors with an automated resource-exchange system comprising multiple resource-exchange computing-facility participants and a cloud-exchange system, control the automated resource-exchange system to (resource consumers or clients and resource providers or providers in fig. 10, ¶¶ 54-57 and 201 are participants of a cloud-exchange system or cloud compute marketplace; the participants of the cloud compute marketplace  request resources and provide the requested resources through cloud-exchange system in ¶¶ 478-480)
receive a request to host a computational-resources-consuming entity from resource-exchange-system participant for remote hosting of one or more computational resources-consuming entities; (¶¶ 55, 80-81, 90, 477-480, clearing system 1002 receives a request for a virtual machine to be provided by a provider)
determine a set of one or more resource-exchange-system participants for the hosting request by evaluating resource-exchange parameters and constraints, including one or more communications-latency constraints; (¶ 55, 202-205, 210, providers are selected based on conditions set by consumers; conditions include bandwidth and latency constraints)
select one or more resource-exchange-system participant from the set of one or more candidate resource-provider computing facilities to host the one or more computational resources-consuming entities; (¶ 55, 202-205, 210, providers are selected based on conditions set by consumers; conditions include bandwidth and latency constraints)
employ an identity-management subsystem to identify and authorizes a user to access one or more interfaces to services provided by a local cloud-exchange instance. (Moorthi, ¶¶ 111, 166, 207, 220, 224, 242, wherein allowing a job/virtual machine be altered by an authorized actor and allowing users to log into VM instances indicates that identity management is employed) 
Moorthi did not teach encrypting data by obtaining an encryption key: 
encrypt data, received from a resource-exchange-system participant, prior to storage on one or more mass-storage devices within the cloud-exchange system, using one or more encryption keys obtained from a secure third-party repository or from the resource-exchange-system participant; encrypt data, generated and used by a hosted virtual machine within a resource provider- participant computer system, prior to storage on one or more mass-storage devices within the cloud-exchange system, using one or more encryption keys obtained from a secure third-party repository or from the resource-consumer resource-exchange-system participant for which the virtual machine is being hosted; and employ an identity-management subsystem to identify and authorizes a user to access one or more interfaces to services provided by a local cloud-exchange instance that are each associated with a role.
Yeluri teaches 
encrypt data, received from a resource-exchange-system participant, prior to storage on one or more mass-storage devices within the cloud-exchange system, using one or more encryption keys obtained from a secure third-party repository or from the resource-exchange-system participant; encrypt data, generated and used by a hosted virtual machine within a resource provider- participant computer system, prior to storage on one or more mass-storage devices within the cloud-exchange system, using one or more encryption keys obtained from a secure third-party repository or from the resource-consumer resource-exchange-system participant for which the virtual machine is being hosted in pp. 32-33 and 167-169  wherein a software agent which interfaces with a key management and policy server and a cloud management software encrypts a VM image in a customer data center by obtaining a key from a key management server and sending the encrypted VM image to the cloud service provider data center for uploading the encrypted virtual machine images onto the cloud. The customer controls the generation and management of the key)
employ an identity-management subsystem to identify and authorizes a user to access one or more interfaces to services provided by a local cloud-exchange instance that are each associated with a role. (Yeluri, pp. 22, 141, 188, wherein identity management “encompasses the management of individual identities and their authentication, authorization, roles, and privileges and permissions within or across system and enterprise boundaries” and a “default access methodology for all layers of computing are denied unless explicitly given access via an authorization policy managed by the cloud administrator. Custom, secure portals requires dual-factor authentication with role-based access. Identity management is accomplished utilizing LDAP/x.500 directory services with role-based access (RBAC)”)
Moorthi ¶ 64, 81  discloses a customer submits a job as a VM image to be executed by compute providers It would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied references for including a encrypt data, received from a resource-exchange-system participant, prior to storage on one or more mass-storage devices within the cloud-exchange system, using one or more encryption keys obtained from a secure third-party repository or from the resource-exchange-system participant; encrypt data, generated and used by a hosted virtual machine within a resource provider- participant computer system, prior to storage on one or more mass-storage devices within the cloud-exchange system, using one or more encryption keys obtained from a secure third-party repository or from the resource-consumer resource-exchange-system participant for which the virtual machine is being hosted; and employ an identity-management subsystem to identify and authorizes a user to access one or more interfaces to services provided by a local cloud-exchange instance that are each associated with a role in Moorthi as modified because doing so would increase data protection in Moorthi as modified by encrypting VM images by keys under customer control, and also decrypting for provisioning by the keys under customer control in a manner that is transparent to the cloud service provider. Yeluri, pp. 32-33, The Data Protection Usage Model.

Claim 19 is rejected under 35 U.S.C. 103(a) as being unpatentable over Moorthi and Yeluri in view of Chang.

Claim 19.	Moorthi as modified taught the automated resource-exchange system of claim 17.  Moorthi as modified did not specifically teach:
employing a virtual-machine-transfer-and-instantiation subsystem that extends an internal communications network within a resource-consumer resource-exchange-system participant to a virtual machine hosted on behalf of the resource-consumer resource-exchange-system participant within a resource-provider computing facility.
Chang teaches employing a virtual-machine-transfer-and-instantiation subsystem that extends an internal communications network within a resource-consumer resource-exchange-system participant to a virtual machine hosted on behalf of the resource-consumer resource-exchange-system participant within a resource-provider computing facility in ¶¶ 13, 31, 32  wherein a private cloud securely extended to a public cloud by using a secure tunnel as the  communication link for connecting to the cloud resources allocated in the public cloud.
Moorthi ¶ 54 discloses providing services to resource consumers and resource providers over communication networks including “private communication networks, public communication networks LAN WAN, virtual network, among other example, including, the Internet” and Moorthi ¶ 388 discloses moving a resource consumer data from one cloud or data center to another. It would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied references for including employing a virtual-machine-transfer-and-instantiation subsystem that extends an internal communications network within a resource-consumer resource-exchange-system participant to a virtual machine hosted on behalf of the resource-consumer resource-exchange-system participant within a resource-provider computing facility in Moorthi because doing so would provide for using a secure tunnel as a communication link to connect to the cloud resources allocated in the public cloud for migrating data seamlessly from a cloud to another.

Allowable Subject Matter
Claims 3-7 and 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable, if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Teng et al., Pub. No.: US 2016/0308762:
[0005] In general, a cloud-based services exchange (or "cloud exchange") for interconnecting multiple cloud service providers with multiple cloud service customers is described. The cloud exchange may enable cloud customers to bypass the public Internet to directly connect to cloud services providers to improve performance, reduce costs, increase the security and privacy of the connections, and leverage cloud computing for additional applications. In this way, enterprises, network carriers, and SaaS customers, for instance, can integrate cloud services with their internal applications as if such services are part of or otherwise directly coupled to their own data center network.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHSEN ALMANI whose telephone number is (571)270-7722.  The examiner can normally be reached on M-F, 9:00 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571)270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHSEN ALMANI/Primary Examiner, Art Unit 2159